Citation Nr: 1100680	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran's DD Form 214 reveals he served on active duty from 
January 1987 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

In a VA Form 9, Appeal to the Board, received in July 2009, the 
Veteran indicated he wanted to appeal all the issues addressed in 
the May 2009 statement of the case and that he wanted a hearing 
before the Board.  Days later, he submitted another VA Form 9, 
wherein he indicated he wanted to perfect his appeal only for the 
two issues listed on the title page and that he did not want a 
hearing before the Board.  A rating specialist contacted the 
Veteran's representative to confirm that the Veteran did not want 
a hearing before the Board, which fact was confirmed.  
Additionally, they agreed that the Veteran was perfecting an 
appeal only for the two issues listed on the title page.  Thus, 
there is no hearing request pending at this time, and the only 
two issues on appeal are the ones listed on the title page.

The Board finds that the Veteran's statements have raised a claim 
for service connection for ear disease, to include recurring 
infections.  That claim is referred to the RO for initial 
adjudication.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical or lay evidence of tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in July 2008.  The letter predated the November 
2008 rating decision on appeal.  See id.  The VCAA letter 
notified the Veteran of what information and evidence is needed 
to substantiate his claim of service connection, what information 
and evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the evidence necessary 
to establish a disability rating and effective date.  Id.; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing presumption of prejudice on any notice deficiency and 
clarifying that burden of showing an error is harmful or 
prejudicial normally falls upon the party attacking agency's 
determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The Veteran has not indicated that there are 
any outstanding medical records pertaining to treatment for 
tinnitus.  Thus, there was no duty for VA to obtain any medical 
records.  The Veteran has not submitted any medical records as 
well.  

The Veteran was not provided with a VA examinations in connection 
with the claim, and the Board finds that an examination was not 
required.  In this regard, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; and (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 
38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements and 
how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  In this case, there 
is no competent evidence, which includes both medical and lay 
evidence, that the Veteran has tinnitus.  For example, the 
service treatment records do not show any report of ringing in 
the ears in service.  Additionally, the Veteran does not report 
ringing in the ears in service.  When he underwent a VA ear 
disease examination prior to his service discharge in October 
2006, he did not report any ringing in the ears, and the examiner 
did not enter a diagnosis of tinnitus.  Finally, in the Veteran's 
notice of disagreement and substantive appeal, the statements he 
provides regarding tinnitus are not consistent with the 
definition of tinnitus.  For example, he stated he had "more ear 
and sinus infections" and an "occasional feeling of 
discomfort."  See February 2009 notice of disagreement.  In his 
substantive appeal, he provided a similar description of his 
symptoms.  Tinnitus is ringing in the ears, and the Veteran has 
made no mention whatsoever of having ringing in the ears.  Thus, 
the Board finds that element (1)-competent evidence of a current 
disability or persistent or recurrent symptoms of a disability-
has not been met either through medical or lay evidence.  Because 
the Veteran does not meet one of the necessary criteria to 
warrant an examination, VA is not obliged to afford the Veteran a 
VA examination in connection with this claim.  See McLendon, 
20 Vet. App. at 81-86.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claim and that, under the circumstances of this 
case, VA has satisfied its duty to assist the Veteran.

Analysis

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To prevail on the direct service connection, generally, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for tinnitus.  As noted above in the VCAA 
analysis, there is no competent evidence, either medical or lay, 
that the Veteran has tinnitus.  The service treatment records do 
not show that the Veteran reported any ringing in the ears.  In 
fact, when the service treatment records show that he 
consistently denied any ear trouble.  See March 1990, March 1994, 
and March 1999 Reports of Medical History, wherein the Veteran 
denied any ear, nose, or throat trouble.  The Veteran 
specifically denied having ringing in the ears in service in 
October 2005 and did not report it when he underwent a VA ear 
disease examination in October 2006, while he was still in 
service.  Without a report of ringing in the ears, the examiner 
did not enter a diagnosis of tinnitus in the October 2006 VA 
examination report.  

Additionally and more importantly, the Veteran's description of 
tinnitus during the appeal is not consistent with the symptoms 
which constitute tinnitus.  The Veteran describes physical 
discomfort in his ears.  Tinnitus involves ringing in the ears 
and does not involve pain or infections.  Thus, the Veteran's lay 
statements do not constitute competent evidence of tinnitus.

Therefore, there is no competent evidence in the record showing 
symptoms or a diagnosis of tinnitus.  Therefore, service 
connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless a 
current disability exists). The Board has considered McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) which held that the 
requirement that there be evidence of a current disability in a 
service connection claim is satisfied by evidence showing that 
the Veteran had such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no evidence of 
record reflects the presence of a disability during that time 
frame.

For the above reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The Board finds that additional development is warranted for the 
claim for service connection for a left shoulder disability.  
Specifically, the Veteran underwent several VA examinations in 
October 2006, prior to his service discharge.  There, he reported 
left shoulder pain, and the examiner diagnosed the Veteran with 
left shoulder strain.  Thus, a diagnosis of left shoulder strain 
was made during the Veteran's service.  See McLendon, 20 Vet. 
App. at 81-86.

The Veteran filed his current claim for service connection in 
June 2008.  The Veteran has stated that his left shoulder has had 
pain since service, which he is competent to state.  Thus, the 
Board finds that he has provided competent evidence of a current 
disability to the extent that he reports chronic left shoulder 
pain, which is evidence persistent or recurrent symptoms of a 
disability.  Id.  Additionally, there is evidence of a diagnosis 
of in-service left shoulder strain.  Id.  Finally, the Board 
finds that the Veteran's allegations provide a basis to find that 
it may be due to service.  Id.  Therefore, the Veteran is 
entitled to a VA examination in connection with this claim.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for his 
left shoulder disability since service 
discharge.  Attempt to obtain records from 
each health care provider he identifies that 
might have available records.  If records are 
unavailable, please have the provider so 
indicate.

2.  Wait for additional evidence to be 
received, if the Veteran identifies any 
outstanding records.  Then schedule the 
Veteran for a VA examination to assess 
whether he has a left shoulder disorder that 
is related to service.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examiner must note in the 
report that the claims file was reviewed.  
All indicated tests must be performed, and 
all findings reported in detail.  The Veteran 
must be provided with an opportunity to 
describe problems he has had with his left 
shoulder since his discharge from active 
service.  If the Veteran has a current left 
shoulder disability, the examiner is 
specifically requested to opine as to whether 
it at least as likely as not (50 percent 
probability or greater) that the left 
shoulder disability was incurred during 
active military service.  A complete 
rationale must be set forth in the report.

3.  After ensuring the requested development 
has been completed in accordance with the 
remand instructions, and after undertaking 
any other development deemed appropriate, re-
adjudicate the claim for service connection 
for a left shoulder disability.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case and 
be afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


